tad cxemen bni government entitie nbc defartment of the treasuf internal revenuf servic washington d c 20zz- jun significant index number sesetesnapussvase kkk kkkkekkekkerkekeereee se kitk kk kkk de kok ke i rk tek rrkkekkkeekrekkrkeeee kee hk ka ar kaa kkk kr ks se tep ral tz inre request for waiver of the minimum_funding_standard for kkk ikk kek keke keke keke keeeres e n a krrkekekkrerkeeres company wae me ke kerkkkekkkaekkkekrke es plan kkk kekrk ikke kkk riker ker er rrr ereees dear kemkkkkekke hae this letter constitutes notice that a waiver of the required minimum_funding contribution has been approved subject_to for the plan for the plan_year ending september the conditions listed below this waiver is for the required minimum contribution for the above listed plan_year all waiver amortization payments representing this waiver still must be paid as stated in sec_412 of the code starting with the contribution due on october required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution company makes the company makes contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years ending september through 20’ respectively by june through under sec_412 of the code company is restricted from amending the plan to increase benefits or plan liabilities while any portion of the waived_funding_deficiency remains unamortized company provides proof of payment of all contributions described above in a timely manner to the service using the fax numbers or addresses below irs - ep classification krkikkkkakrekekeerees krkkkkekrerrerkkerereeed krekkkkekeerrekrekekees kekkkekrekekere eker fax ep kkekrkkekkkrkekkkkkees lf any one of these conditions is not satisfied the waivers are retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the’ internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of the september plan_year the company is a distributor of industrial throughout the midwestern united_states other machine parts problems arising from the overall decline in the steel industry over the previous to years which reduced company's customer base it has also made significant investments in the services that it provides which temporarily reduced company's net_income and cash flows it has suffered a temporary substantial business hardship due to it also manufactures products and the company has executed a strategy to reduce expenses and raise additional revenue to improve the financial health of the organization its financial projections show that it will likely generate increasing profits in future years the plan has suffered a dramatic loss in asset value during the plan_year at issue due to the decline in the equity markets creating a funding obligation that did not exist in the previous years the company believes and its financial projections illustrate that its cash flows will improve adequately to satisfy the plan’s funding obligation in the near future your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase or any_action by the company or its authorized agents or designees such as a board_of directors or board_of trustees that has the effect of increasing the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule sb actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule sb we have sent a copy of this letter to the manager ep classification in baltimore maryland and to the manager ep compliance unit in chicago illinois if you require further-assistance in this matter please contact at - kkk cc sincerely lwe bbe william hulteng manager employee_plans technical
